Mr. Justice Craig delivered the opinion of the Court: It will be observed that the assignment involved in this case was properly executed, acknowledged, and recorded in the •office of the county clerk; that the assignee accepted the trust, ,•filed a bond, which was approved by the county court, reduced the property to possession, inventoried it, and advertised it for sale. Under the facts as stated, the first question presented is, whether, under the act of May 22,1877,—an act concerning voluntary assignments,—the county court acquired jurisdiction over the insolvent estate. The question, as we understand it, has been fully settled by the former decisions of this court. Freydendall v. Baldwin, 103 Ill. 325, Hanchett v. Waterbury, 115 id. 220, and Farwell v. Crandall, 120 id. 70, are all cases in point. In the second ease cited supra, in placing a construction on the statute, among other things it was said: “To give the statute practical effect in all its provisions, we feel constrained to hold, * * * that upon the making, filing . and recording of the assignment, with the list and schedules annexed, the county court wherein such assignment is filed and recorded, in its character as an insolvent debtors’ court, . by operation of law, at once acquires jurisdiction over and I becomes possessed of all the property and estate embraced ■ within the assignment, subject, of course, to all prior liens . and just claims that third parties may have to or upon it.” In the present case, all that seems to be required by the decision , in the case cited, was done to clothe the county court with full ■ jurisdiction and control over the insolvent estate. The assignment was not only made with the list and schedules of the : insolvent’s property annexed, but the assignee had given bond ' which was approved by the county court. He had reduced , the assigned property to possession, and had advertised it. for sale. Indeed, when the property was levied upon by the . sheriff under the executions, the assignee was in the full discharge of his duty as such. In Preston v. Spaulding, 120 Ill. 232, in speaking of the , cases cited supra, it is said: “These eases were intended to I hold, and properly, that when a voluntary assignment is made, ' under the statute, and the property assigned has passed into the possession of the assignee, such property is thereby brought within the jurisdiction and under the administrative control of the county court, and that the county court is vested with ample power and jurisdiction, concurrent in dignity with any other court, to direct and control the disposition to be made of such property, under the statute, and in doing so, to adjudicate upon the conflicting legal rights of claimants therefor, arising in that court.” From what has been said in regard to the action taken by the assignee and the county court before the levy was made, under the former decisions of this court it is plain that the county court had full and complete jurisdiction and control over the property. The property was in custodia legis, and the sheriff had no right to levy upon it under executions issued ' from another court. If the assignment was fraudulent, and on that account void, or if it was void for any other reason, or if the judgment creditors had a prior lien on the property, it was their duty, if they desired to contest it, to go before the county court and ask for relief. (Farwell v. Crandall, swpra.) Appellants had no right to embarrass the proceedings in the county court, and thus retard a speedy settlement" of the insolvent estate by levying on the property under executions issued from another court. It will be observed that this is not a case where application has been made to a court of equity for relief, and what has been said in reference to the jurisdiction óf the county court can have ño bearing where a bill in equity may be filed, in a proper case, to impeach or set aside a voluntary assignment before the county court has acquired complete jurisdic- . tion of the assignment. The judgment of the Appellate Court will be affirmed. Judgment affirmed.